Case 5:20-cr-00040-JA-PRL Document 143 Filed 04/22/21 Page 1 of 1 PagelD 619
Case 5:20-cr-00040-JA-PRL Document 123 Filed 03/22/21 Page 1 of 1 PagelD 433
ELEVENTH CIRCUIT TRANSCRIPT INFORMATION FORM

PART I. TRANSCRIPT ORDER INFORMATION
Appellant to complete and file with the District Court Clerk and the Court af Appeals Clerk within 14 days of the filing of the notice of
appeal in all cases, including those in which there was no hearing or for which no transcript is ordered.

 

Short Case Style:__ UNITED STATES OF AMERICA vs Christina Lynn Catalano

District Court No.:_5:20-cr-40-JA-PRL Date Notice of Appeal Filed: 3/5/2021 Court of Appeals No.:.21-10759
(If Available)

CHOOSE ONE: ONo hearing O No transcript is required for appeal purposes O All necessary transcript(s) on file
m I AM ORDERING A TRANSCRIPT OF THE FOLLOWING PROCEEDINGS:

Check appropriate box(es) and provide all information requested:

 

 

 

 

 

HEARING DATE(S) JUDGE/MAGISTRATE COURT REPORTER NAME(S)
O Pre-Trial Proceedings
O Trial
OC Sentence
mi Plea___11/30/2020 Philip Lammens Shannon Bishop
ml Other 9/9/2020; 10/8/2020; 2/12/2021 & 2/17/2021 Philip Lammens & Elizabeth Jenkins Shannon Bishop

 

METHOD OF PAYMENT:

mm =I CERTIFY THAT I HAVE CONTACTED THE COURT REPORTER(S) AND HAVE MADE SATISFACTORY
ARRANGEMENTS WITH THE COURT REPORTER(S) FOR PAYING THE COST OF THE TRANSCRIPT.

C] CRIMINAL JUSTICE ACT. Attached for submission to District Judge/Magistrate is my completed CJA Form 24 requesting authorization
for government payment of transcript. [A transcript of the following proceedings will be provided ONLY IF SPECIFICALLY AUTHORIZED
in Item 13 on CJA Form 24: Voir Dire; Opening and Closing Statements of Prosecution and Defense; Prosecution Rebuttal; Jury Instructions. ]

Ordering Counsel/Party: Shehnoor Kaur Grewal

Name of Firm: Federal Public Defender's Office

Address: 2075 W. First Street, Suite 300, Fort Myers, FL 33901

 

 

E-mail: _Shehnoor_grewal@fd.org Phone No: 239-334-0397

I certify that I have completed and filed PART I with the District Court Clerk and the Court of Appeals Clerk, sent a copy to the appropriate Court
Reporter(s) if ordering a transcript, and served ail parties.

DATE: 3/22/2021 SIGNED: /s/-Shehnoor Kaur Grewal Attorney for: Christina Lynn Catalano

 

 

PART Il. COURT REPORTER ACKNOWLEDGMENT
Court Reporter to complete and file with the Distrigt Cgurt Cierk within 14 days of receipt. The Court Reporter shall send a copy to
the Court of Appeals Clerk and to all parties. Me

Toe, ranscript Order received: 7) GZ) , /2 /

Satisfactory arrangements for paying the obst of the transcript were completed on: b

C Satisfactory arrangements for paying the gost of the transcript have not been made.

No. of hearjhg days: 7 Es obi pages: TS. Estimated filing date: Ff 228 et
BSE pe

DATE: 2/ SIGNED: seas Phone No.:_ 3/7 -3a--s P 2¢

; é
NOTE: The transcript is due to be ffled within 30 days of inp ate satisfactory arrangements for paying the cost of the
transcript were completed unless the Court Reporter obtairis‘an extension of time to file the transcript.

 

  
 

 

PART III. NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN DISTRICT COURT
Court Reporter to complete and file with the District Court Clerk on date of filing transcript in District Court. The Cougt
Reporter shall send a copy to the Court of Appeals Clerk on the same date.

This is to certify that the transcript has been ee filed with the district cotirt on (date):
i Ll mE fe cs

Signature of Court Reporter:

 

Actual No. 6f Vo}umes and Hearing Dates:
Date:

 

Rev. 5/14
